Citation Nr: 0511480	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to October 
1986.  (The Board notes that the veteran's DD-214 reflects 
that the veteran also had 8 years and 7 months of prior 
active service; however, the specific dates of this period of 
service has not been verified.)

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent evaluation, effective June 22, 1999.  The RO, in a 
July 2002 rating action, increased the veteran's rating from 
10 percent disabling to 40 percent disabling.  The veteran 
continues to disagree with the assigned rating.

In January 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Such assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  
The record reflects that during his January 2005 Travel Board 
hearing, the veteran indicated that in February 2005 he was 
scheduled to undergo a VA examination in Gainesville or Lake 
City, Florida with Dr. Tranbantram, which would include an 
examination of his back.  The veteran also indicated that his 
back had been examined yearly at a VA facility.  The Board 
observes that there is no evidence that the RO sought to 
obtain records from either the February 2005 examination or 
any prior VA treatment.  Thus, the Board finds that the RO 
should attempt to obtain such records.  Such information 
could be useful in adjudicating the veteran's claim.

The law pertaining to the evaluation of disabilities of the 
spine was revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  There is no evidence 
of record that indicates that the RO apprised the veteran of 
this change in the October 2003 supplemental statement of the 
case which was mailed to him in November 2003.  In addition, 
the RO should afford the veteran a VA examination by an 
examiner who will be provided with the appropriate 
examination worksheets, if any, or other methods currently 
employed by the RO to ensure that the VA examiner addresses 
any aspects of the revised criteria which need to be 
specifically addressed by an examiner in assessing the 
impairment resulting from the veteran's back disorder.

The veteran's DD 214 reflects that the veteran had service 
from May 1975 to October 1986 and 8 years and 7 months of 
prior active service.  The Board observes that there is no 
other DD 214 or other documentation that verifies the 
veteran's prior active service.  The Board also observes that 
the record does not reflect that the RO has verified the 
veteran's dates of service.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for a low 
back disability since June 1998, to 
include records from Dr. Edwin F. Davis, 
Jr. (Advanced Health Care Center, 391 S. 
1st Street, Jesup, GA 31545).  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The RO should schedule the veteran 
for a VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his degenerative 
disc disease of the lumbar spine.  The 
examiner should be provided with the 
appropriate examination worksheets, if 
any, or other methods currently employed 
by the RO to ensure that the examiner 
will address any aspects of the revised 
rating criteria, effective in September 
2002 and September 2003, which need to be 
specifically addressed by an examiner in 
assessing the impairment resulting from 
the veteran's back disorder.  The 
examiner should specifically indicate the 
ranges of back motion, including forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation and comment on any neurological 
impairment.

The orthopedic examiner should also 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for degenerative disc disease of the 
lumbar spine.  In readjudicating the 
claim, the RO should consider application 
of the schedular criteria in effect prior 
to September 26, 2003, and the revised 
criteria for rating disabilities of the 
spine effective September 26, 2003.  68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003) 
(to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243), as 
well as the decision of the United States 
Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

5.  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case that includes all applicable 
legal precedent and pertinent Diagnostic 
Codes for rating the disability at issue, 
including effective from September 26, 
2003.  The veteran should be afforded a 
reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



